Exhibit 10.57

InterDigital Communications Corporation

Annual Employee Bonus Plan

Purpose

This Annual Employee Bonus Plan (“Plan”) is designed to provide an effective
means to motivate and compensate eligible employees, on an annual basis, through
cash and stock award bonuses based on the achievement of business and individual
performance objectives during each calendar year (“Plan Year”). The Plan is
intended to be the Company’s primary vehicle for the granting of bonuses.
However, the Company may, in certain limited circumstances, grant bonuses
outside of this program, in the sole discretion of the Company.

The compensation contemplated under this Plan is considered “payment for
success” in that any payout under the Plan is subject to the achievement of
specific performance goals by the Company and by each individual during the Plan
Year. The Company believes that such compensation can be a highly effective form
of compensation that can enhance the employer—employee “stakeholder”
relationship. In addition, the Company hopes that by providing short-term
incentive compensation, the Company will motivate and increase the retention
rate among its employees which, in turn, will enhance the Company’s long-term
value.

Who Is Eligible?

All regular full-time or part-time employees1 will be eligible to receive a
bonus under the Plan, unless an employee: (i) is not working actively at the
time of the payout of the bonus or at least as of March 15th of the year
following the end of the Plan Year (unless such person was involuntarily
terminated other than for intentional wrongdoing after the end of the Plan Year,
but before the bonus was paid); (ii) was working actively for the Company for
less than ninety (90) days during the Plan Year, (iii) received an individual
performance appraisal rating of less than “2.75” (Meets Job Requirements) for
the Plan Year, or (iv) was involuntarily terminated for unsatisfactory
performance or misconduct, such determination to be made in the CEO’s sole
discretion (or the Compensation Committee in the case of Section 16 Officers)
based upon documented or other objective substantiation.

The Compensation Committee (“Compensation Committee”) may grant exceptions to
the above eligibility criteria in its sole discretion. The Senior Human
Resources Officer may grant exceptions to the above eligibility criteria for
non-executive employees who have worked through the end of the third quarter of
a Plan Year provided however any bonus so awarded may not exceed $25,000. In
addition, Employees who meet the eligibility requirements set out above but were
not regular full-time or regular

--------------------------------------------------------------------------------

1

“Regular full-time” and “regular part-time” employees are defined in the
employee handbook and specifically exclude “seasonal/casual employees” (which
are also defined in the employee handbook).



--------------------------------------------------------------------------------

part-time employees for the full Plan Year will be paid any bonus on a pro rata
basis.2 The pro-rata amount will be calculated based on the employee’s income,
i.e., base salary/regular pay and other eligible earned income, if applicable,
paid during the Plan Year.

How Does the Plan Work?

Each employee is assigned a target bonus. The target bonus is a percentage of
the employee’s annual base salary in effect as of the end of the Plan Year. If
the Company or Department achieves certain business performance results, and the
employee achieves certain individual goals, the employee will receive the target
bonus. Company or Department business performance results will be measured
either based on the Company’s Annual Goals, as approved by the Compensation
Committee, for C.E.O., President, and Sr. Officers, and based on Departmental
Goals, as approved by the Department Head and C.E.O or President, for all other
levels of employees. If the actual results of the Company or Department business
performance for the year exceed or fall short of the targets, then the target
bonus will be adjusted up or down, depending upon the level of business and
individual achievement. The specific adjustments and an example of how the bonus
is calculated are described below.

The business performance goals will be determined by the Compensation Committee
for the C.E.O., President and Sr. Officer levels and the business performance
goals for each Department will be determined by the Department Head and C.E.O or
President and will be communicated to the employees, normally in the first
quarter of each Plan Year. The assessment of individual performance goals will
be accomplished through the employee’s annual performance rating. The business
and individual performance goals are intended to be reasonable “stretch” goals.

The impact of actual business or individual performance during the Plan Year on
the bonus paid varies between positions, with the bonus for the Company officers
being more dependant upon overall Company performance, while the bonuses for
management and non-management employees being more dependant upon individual
performance. The relative weighting of the business and individual performance
goals has been established based upon an estimation of the employee’s ability,
based on their position within the Company, to directly impact and be held
accountable for, his or her achievements and the Company’s overall performance.

--------------------------------------------------------------------------------

2

Employees who do not work a full Plan Year because they were out of work on an
approved leave of absence for part of the plan year will be paid any bonus on a
pro rata basis by calculating the bonus based on the actual amount of eligible
base income earned during the Plan Year. If the Employee is paid for part of the
leave through PTO or other eligible accrued form of income, (not including STD
or worker’s compensation payments), this income will be included in the base
salary calculation.



--------------------------------------------------------------------------------

The Annual Target Bonus for each band, and the associated weighting factors are
as follows:

 

Band

(In the event a Participant changes bands during the Plan Year, the Annual
Target
Bonus will be calculated based on the Participant’s actual band at year-end)

   Annual Target
Bonus
(% of base salary)   Percentage of Bonus
Related to Business
Performance (either
Company or
Departmental)   Percentage of Annual
Target Bonus
Related to Individual
Performance

C.E.O.

   57%   75%   25%

President3

   50%   75%   25%

Sr. Officer

   40%   75%   25%

Functional VP

   35%   75%   25%

Senior Director

   25%   60%   40%

Director/Functional Equivalent

   20%   60%   40%

Senior Manger/ Functional Equivalent

   15%   40%   60%

Manager/ Functional Equivalent

   10%   40%   60%

Non-Management

   4%/6%/8%
based on grade level   25%   75%

In each Plan Year, the portion of the Annual Target Bonus related to business
performance may be allocated among a number of business goals.

--------------------------------------------------------------------------------

3

Where this position is filled by a different individual than C.E.O..



--------------------------------------------------------------------------------

How Do Actual Business and Individual Performance Affect the Bonus to be Paid?

As described above, the bonus consists of two components: the bonus attributable
to business /departmental performance, and the bonus attributable to individual
performance. The impact of actual results as compared to business/departmental
and individual goals on any bonus to be paid is described below.

Business Goals. The calculation of the bonus payout for the business performance
will be based upon either Company’s actual business results measured against the
goals set by the Compensation Committee (for the C.E.O, President and Sr.
Officer) or the Department’s actual business results measured against the goals
set by the Department (for all other bands). If the Company or Department
achieves a specified goal, then 100% of the bonus related to that business goal
will be awarded. If actual results deviate from established business goals, then
the bonus payout amounts will be determined as follows.

Results above the goal: If the Company/Department performance exceeds the
established business goals by a certain percentage (e.g., actual Company
earnings exceed an established goal by ten percent), then the payout of that
portion of the annual target bonus related to that business goal will be
increased by that percentage amount above the goal, up to a maximum of a 100%
increase over the bonus associated that goal. Thus, if actual Company/Department
performance on a particular goal exceeds the goal by 10%, then the target bonus
associated with that goal will be increased by 10%, see below:

 

Results

  

Percentage Payout

101%

   101%

  ò

   ò    

200%

   200%

Results below the goal: If the actual business performance falls short of an
established goal by a certain percentage (e.g., actual Company earnings are 10%
less than the earnings goal), then the bonus associated with that business goal
will be decreased by that percentage of the shortfall, with no bonus being
payable for a goal if the goal is missed by more than 20%. The scale for results
below the target is given below:

 

Results

   Percentage
Payout  

100%

   100 %

90%

   90 %

80%

   80 %

79%

   0 %

The Compensation Committee, in its sole discretion, can determine that a
business goal has been substantially met or has been met to a degree warranting
a higher pay-out than would otherwise be calculable under this Plan. For
example, the Compensation Committee may determine that one-time charges should
be disregarded in determining the pay-out under an earnings performance goal.



--------------------------------------------------------------------------------

Individual Performance. The evaluation of the individual performance is the
responsibility of the employee’s supervisor using the Company’s performance
evaluation system. The payout of the bonus related to individual performance
will be based on the employee’s individual appraisal rating given pursuant to
the performance evaluation, as follows:

 

Appraisal Rating

       

Percentage Payout of
Bonus Related to

Individual
Performance

 

4.85 – 5.0

   (Outstanding)    150 %

4.70 – 4.84

  

( “ )

   145 %

4.55 – 4.69

   (Exceeds Job Requirements)    140 %

4.40 – 4.54

  

( “ )

   135 %

4.25 – 4.39

  

( “ )

   130 %

4.10 – 4.24

  

( “ )

   125 %

3.95 – 4.09

  

( “ )

   120 %

3.80 – 3.94

  

( “ )

   115 %

3.65 – 3.79

   (Meets Job Requirements)    110 %

3.50 – 3.64

  

( “ )

   105 %

3.35 – 3.49

  

( “ )

   100 %

3.20 – 3.34

  

( “ )

   95 %

3.05 – 3.19

  

( “ )

   90 %

2.90 – 3.04

  

( “ )

   85 %

2.75 – 2.89

  

( “ )

   80 %

2.74 ò

   (Needs Improvement/Unsatisfactory)    0 %

When Will the Bonus Be Paid?

Bonuses will normally be paid under the Plan between February 15 and March 31 of
the year following each Plan Year.



--------------------------------------------------------------------------------

An Example of How the Bonus is Calculated

Assume an entry level management employee is earning a base salary of $50,000
and is employed for the full Plan Year. The employee has an annual target bonus
of 10% of base salary ($5000). The Department previously established two
business targets of equal weight for the Plan Year. The actual results for the
first goal were 4% below the goal.; the actual results for the second goal were
2% above the goal. The employee achieves an individual performance appraisal of
“3.3”. The employee’s bonus would be calculated as follows:

 

Performance Factor

  

A

Percentage of
Bonus Relating to
Performance
Factor

 

B

Result as a
Percentage
of Goal

 

C

Percentage
Payout

  

AxC

Weighted Result

Goal One

   20%   96%   96%
(1 to 1 ratio)    19.00%
(96% x 20%)

Goal Two

   20%   102%   102%
(1 to 1 ratio)    20.40%
(102% x 20%)

Individual Performance

   60%   95%   95%    57%
(60% x 95%)

Total

   100%   N/A   N/A    96.40%

Bonus Calculation

   Base Salary x Weighted Result x Annual Target
Bonus = Bonus to be paid
$50,000 x 96.40% x 10% = $4,820

Who Will Receive Bonus Payments in Common Stock?

For the CEO, President, Sr. Officer, and Functional Vice President bands or
technical equivalent positions (ie – “Fellow”), the Compensation Committee may,
in its discretion, pay up to 30% of the bonus in restricted common stock
pursuant to the 1999 Restricted Stock Plan, as amended. If restricted common
stock is to be paid in lieu of cash, the number of shares to be granted will be
calculated as follows:

 

Number of Shares =    Up to 30% of Bonus    Closing Common Stock Price on the
Date Prior to the Grant as reported in the Wall Street Journal

The Company will reimburse the employee, on a grossed-up basis, for any tax
liability (including, in the event of a Change of Control, any excise tax
liability under Section 4999 of the IRS Code or any successor provision that may
apply to such Restricted Stock payment) associated with the grant of restricted
stock. Tax liability will be calculated using maximum tax rates. The stock will
be registered but will be subject to a two-year holding period. The Company will
not impose any other material restrictions (other than those set out in the 1999
Restricted Stock Plan or required by law) or forfeiture provisions, including no
forfeiture provisions applicable to termination of employment except in the case
of termination during the two-year holding period for intentional wrongdoing.



--------------------------------------------------------------------------------

Miscellaneous

The establishment of this Plan, any provisions of this Plan, and/or any action
of the Compensation Committee or any Company officer with respect to this Plan,
does not confer upon any employee the right to continued employment with the
Company. The Company reserves the right to dismiss any employee at will (at any
time, with or without prior notice, with or without cause), or otherwise deal
with an employee to the same extent as though the Plan had not been adopted.

The Company may, at its discretion, provide for any federal, state or local
income tax withholding requirements and Social Security or other tax
requirements applicable to the accrual of payment of benefits under the Plan,
and all such determinations shall be final and conclusive.

Payment of bonuses awarded under this Plan shall be made no later than March 15
of the year following the Plan Year in which the services relating to such bonus
award were rendered. The resolution of any questions with respect to payments
and entitlements pursuant to the provisions of this Plan shall be determined by
the Compensation Committee, in its sole discretion, and all such determinations
shall be final and conclusive.

This Plan may be terminated or revoked by the Compensation Committee, at its
sole discretion, at any time and amended by the Compensation Committee, at its
sole discretion, from time to time without the approval of any employee provided
that such action does not reduce the amount of any Bonus payment below an amount
equal to the amount that would have been payable to the eligible employee with
respect to the Plan Year in which the termination, revocation or amendment of
the Plan occurs under the terms of the Plan as in effect immediately prior to
such termination, revocation or amendment, applied on a pro-rata basis.

****************************************